Name: Council Directive 87/374/EEC of 13 July 1987 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: means of agricultural production;  cooperation policy;  agricultural policy;  plant product
 Date Published: 1987-07-18

 Avis juridique important|31987L0374Council Directive 87/374/EEC of 13 July 1987 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 197 , 18/07/1987 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 24 P. 0023 Swedish special edition: Chapter 3 Volume 24 P. 0023 *****COUNCIL DIRECTIVE of 13 July 1987 amending Directive 66/403/EEC on the marketing of seed potatoes (87/374/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (2), as last amended by Directive 86/215/EEC (3), provides that in principle from 1 July 1975 onwards in the case of Member States other than Greece, Spain and Portugal, from 1 January 1981 onwards in the case of Greece, and from 1 January 1986 onwards in the case of Spain and Portugal, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States other than Spain and Portugal to extend to 31 March 1986, the period of validity of equivalence which they had already determined in respect of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete and the said final dates should be replaced by dates determined in accordance with Member States' obligations under the common rules on plant health laid down by Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (4), as last amended by Commission Directive 86/651/EEC (5); Whereas this measure does not affect the aforementioned obligations and may only be used in accordance therewith, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 15 (2a) of Directive 66/403/EEC: (a) in the first sentence '31 March 1986' is replaced by '31 March 1987', and the following is added: '; it being understood that these decisions may only be used in accordance with the Member States' obligations under the common rules on plant health laid down by Directive 77/93/EEC'; (b) the second sentence is replaced by the following: 'With regard to Spain and Portugal, "1 July 1975" is replaced by "1 January 1986".' Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG (1) OJ No C 156, 15. 6. 1987. (2) OJ No 125, 11. 7. 1986, p. 2320/66. (3) OJ No L 152, 6. 6. 1986, p. 46. (4) OJ No L 26, 31. 1. 1977, p. 20. (5) OJ No L 382, 31. 12. 1986, p. 13.